Title: The American Commissioners’ Memorandum of a Conversation with the Comte de Vergennes, 15 September 1784
From: American Commissioners
To: 


        
          Versailles Septr. 15. 1784
        
        The American Ministers plenipotentiary exhibited officially to the Count de Vergennes Minister and Secretary of State having the Department of foreign Affairs, the Commission of the United States in Congress assembled authorizing them to negotiate & conclude a supplementary Treaty between the United States and His Most Christian Majesty—a Copy whereof was left with the Count, who informed them, in substance as follows, “that he should always be ready to enter on negotiations, & receive propositions which might be of mutual advantage and tend to cement the Union & encrease the harmony which prevailed between the two nations.”—
      